DETAILED ACTION
RE: Xu et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of Group I (claims 46-54 and new claims 66-67) and species set forth in claim 54 in the reply filed on 3/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 46-57, 59 and 61-67 are pending. Claims 1-45, 58 and 60 are canceled. Claims 55-57, 59 and 61-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2021.
4.	Claims 46-54 and 66-67 are under examination.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/541,921, filed on 7/6/2017.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 9/16/2020 has been considered by the examiner.

Drawings
7.	The drawings filed on 9/16/2020 are objected to because Fig. 2 comprises amino acid sequences that are not identified with corresponding sequence identifiers (SEQ ID NOs) within the figure or within the figure legend of the specification. 
	MPEP 2422.02 states that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in  the drawing,  the  sequence must  still be  included in  the  Sequence Listing  and the  sequence identifier (“SEQ ID NO:”) must be used, either in the drawing or in the Brief Description of the Drawings.
8.	Fig. 4 is objected to as the figure and figure number are not on the same page.

Specification
9.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see pages 31, 33, 43 and 44, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code found throughout the specification. See MPEP § 608.01. 
10.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be 
	An example of such an improperly demarcated trademark appearing in the specification is HERCEPTIN[Symbol font/0xD2], see the specification at page 3, for example.  Appropriate correction is required.  It should be capitalized wherever it appears and be accompanied by the generic terminology, or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  

Claim Objections
11.	Claims 46-48, 50 and 52 are objected to because of the following informalities:  
Claim 46 recites “a heavy chain of two monoclonal antibodies” in lines 2-3. A bispecific antibody should comprise two heavy chains of two monoclonal antibodies. Moreover, the limitation “said heavy chain of two monoclonal antibodies, respectively” in lines 4-5 of claim 46, line 3 of claim 47, and line 4 of claim 48 should be changed to “said heavy chains of two monoclonal antibodies, respectively”. 
Claim 50 should be amended to recite “comprises a sequence selected from the group consisting of amino acid positions 108-214 of SEQ ID NO: 1-SEQ ID NO: 6”. 
The term “epitops” in line 9 of claim 52 should be “epitope”.
	

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claims 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Merchant et al. (Nature Biotechnology, 1998. Vol. 16, pages 677-681, IDS filed on 9/16/2020).
Merchant et al teaches a method of making a bispecific antibody which binds to two different antigens and comprises two different heavy chains and one common light chain, the method comprising remodeling antibody heavy chains for heterodimerization using engineered disulfide bonds in combination with previously identified knobs-into-holes mutations and using an identical light chain to circumvent light chain mispairing (abstract and page 680, column 1). The bispecific antibody was expressed in host cells cotransfected with DNAs encoding a common light chain and two heavy chains containing the CH3 mutations (page 679, column 2, paragraph 2, and page 680, column 2 paragraph 8).  

s 46-48, 50, 52-53 and 66-67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Croasdale et al. (pub. date: US 2017/0029529A1, pub. date: 2/2/2017, effectively filed date: 12/20/2013, IDS filed on 9/16/2020).
	Croasdale et al. teaches a method of making a bispecific antibody comprising a heavy chain of trastuzumab, a heavy chain of pertuzumab and a common light chain, the method comprising in vitro expression of the bispecific antibody using host cells cotransfected with expression vectors comprising nucleic acids encoding the common light chain and the two heavy chains, wherein the common light chain is the light chain of pertuzumab having a LCDR3 of trastuzumab (Tras.L3 which consists of SEQ ID NO:54), or having a single mutation Y91H (Tras.Y91H which consists of SEQ ID NO:27) (which meets the claim limitation of a common light chain which is a mutant of the light chain of pertuzumab) ([0086], [0105], [0275], [0413] and Example 14, Fig. 22). Croasdale et al. teaches that for the generation of common light chain for trastuzumab and pertuzumab, the individual light chains (LC) were analyzed and compared, the amino acid residues which in contact with their respective epitope were identified, a variant of a light chain of pertuzumab was created ([0413]). The heavy chain of trastuzumab and the heavy chain of pertuzumab inherently comprise the sequences of instant SEQ ID NO: 23 (which is the VH sequence of trastuzumab) and SEQ ID NO: 24 (which is the VH sequence of pertuzumab), respectively. The common light chain, i.e. the light chain of pertuzumab having a LCDR3 of trastuzumab or having a single mutation Y91H inherently comprises the sequences of instant SEQ ID NO: five (which is the sequence of pertuzumab light chain constant region). Croasdale teaches that the heavy chain constant regions of the bispecific antibody comprise knobs-into-holes . 

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 46-48, 50-53 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Croasdale et al. (pub. date: US 2017/0029529A1, pub. date: 2/2/2017, effectively filed date: 12/20/2013, IDS filed on 9/16/2020).
	The teachings of Croasdale have been set forth above as they apply to claims 46-48, 50, 52-53 and 66-67.  
	Croasdale et al. does not specifically teach making a bispecific antibody comprising instant SEQ ID NO:19 (the heavy chain of trastuzumab having knobs 
	However, Croasdale teaches making a bispecific antibody from trastuzumab and pertuzumab using the heavy chain of trastuzumab having knob mutations S354C and T366W (SEQ ID NO:159), and the heavy chain of pertuzumab having hole mutations Y349C, T366S, L368A and Y407V (SEQ ID NO:134). The amino acid sequence of SEQ ID NO: 159 is 100% identical to instant SEQ ID NO: 19 (see sequence alignment, Exhibit A), and comprises instant SEQ ID NO:25. The amino acid sequence of SEQ ID NO: 134 is 100% identical to instant SEQ ID NO: 20 (see sequence alignment Exhibit B), and comprises instant SEQ ID NO:26.	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a bispecific antibody using the heavy chain of trastuzumab having knobs mutations S354C and T366W (SEQ ID NO:159), the heavy chain of pertuzumab having holes mutations Y349C, T366S, L368A and Y407V (SEQ ID NO:134), and a common light chain which is the light chain of pertuzumab having a LCDR3 of trastuzumab or having a single mutation Y91H in view of Croasdale. One would have been motivated to do so because Croasdale teaches heavy chains having knobs-into-hole mutations promote heterodimerization and there are only two ways to make knobs-into-hole mutations (the knobs mutations on trastuzumab heavy chain and hole mutations on pertuzumab heavy chain, or vice versa). One of ordinary skill in the art would have had a reasonable expectation of .

17.	Claims 46-50, 52, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over De Goeij et al. (WO 2012/143523, pub. date: 10/26/2012, IDS filed on 9/16/2020), in view of Li et al. (Cancer Res: 2013, 73(21): 6471-83, IDS filed on 9/16/2020).
	De Goeij et al. discloses various methods known in the art for producing bispecific antibodies that bind to two different epitopes of HER2 (pages 75-78). De Goeij et al. teaches that a preferred method for preparing bispecific HER2xHER2 antibodies comprising the following steps:
a) providing a first HER2 antibody comprising a first Fc region , said Fc region
comprising a first CH3 region,
b) providing a second HER2 antibody comprising a second Fc region , said Fc region comprising a second CH3 region,
wherein the sequences of said first and second CH3 regions are different and are such that the heterodimeric interaction between said first and second CH3 regions is stronger than each of the homodimeric interactions of said first and second CH3 regions,
c) incubating said first antibody together with said second antibody under reducing conditions, and
d) obtaining said bispecific HER2xHER2 antibody (page 77). 

a) providing a first nucleic-acid construct encoding a first polypeptide (heavy chain) comprising a first Fc region of an immunoglobulin and a first antigen-binding region, said first Fc region comprising a first CH3 region, 
b) providing a second nucleic-acid construct encoding a second polypeptide (heavy chain) comprising a second Fc region and a second antigen-binding region, said second Fc region comprising a second CH3 region,
wherein the sequences of said first and second CH3 regions are different and are
such that the heterodimeric interaction between said first and second CH3 regions is stronger than each of the homodimeric interactions of said first and second CH3 regions, optionally wherein said first and second nucleic acid constructs encode light chain sequences of said first and second HER2 antibodies
c) co-expressing said first and second nucleic-acid constructs in a host cell, and
d) obtaining said heterodimeric protein from the cell culture (pages 82-83).
De Goeij et al. teaches that the construct is an expression vector (page 84)
	
De Goeij et al do not teach using trastuzumab and pertuzumab for making a bispecific HER2xHER2 antibody. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used trastuzumab and pertuzumab in the method of De Goeij to make a bispecific HER2xHER2 antibody in view of Li. One of ordinary skill in the art would have been motivated to do so because De Goeij teaches a method of making HER2xHER2 bispecific antibody, and Li discloses that trastuzumab and pertuzumab are well known therapeutic antibodies, and have been used together for making bispecific anti-Her2 antibodies (abstract), and further teaches that the bispecific antibody overcomes trastuzumab resistance through comprehensive blockade of ErbB2 heterodimerization (title). One of ordinary skill in the art would have had a reasonable expectation of success because De Goeij teaches that using their preferred method, a stable bispecific HER2xHER2 molecule can be obtained at high yield on the basis of two homodimeric starting HER2 antibodies (page 78, paragraph 6). 
When the method of De Goeij is used to make trastuzumab x pertuzumab  bispecific antibody, the following products are necessarily formed given the fact that the light chain of pertuzumab is capable of pairing with both the heavy chains of pertuzumab and trastuzumab, and the light chain of trastuzumab is capable of pairing with both the heavy chains of pertuzumab and trastuzumab, as evidenced by the instant specification: 

    PNG
    media_image1.png
    189
    244
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    221
    455
    media_image2.png
    Greyscale

In the 2nd and 3rd structures, both heavy chains share common a light chain. The light chains of trastuzumab and pertuzumab meet the limitations of SEQ ID NOs: 1 and 5, respectively. The heavy chain of trastuzumab and the heavy chain of pertuzumab inherently comprise the sequences of SEQ ID NO: 23 and 24, respectively.

18.	Claims 46-52, 54 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over De Goeij et al. (WO 2012/143523, pub. date: 10/26/2012, IDS filed on 9/16/2020), in view of Li et al. (Cancer Res: 2013, 73(21): 6471-83, IDS filed on 9/16/2020), further in view of Merchant et al. (Nature Biotechnology, 1998. Vol. 16, pages 677-681, IDS filed on 9/16/2020).
The teachings of De Goeij and Li have been set forth above as they apply to claims 46-50, 52, and 66.
De Goeij and Li do not teach making a bispecific antibody from trastuzumab and pertuzumab using the heavy chain of trastuzumab having knob mutations S354C and T366W (instant SEQ ID NO:19), and the heavy chain of pertuzumab having hole mutations Y349C, T366S, L368A and Y407V (SEQ ID NO:20). 
Merchant et al. teaches a method of making bispecific antibodies, the method comprising remodeling heavy chains for heterodimerization using previously identified  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a bispecific antibody using the heavy chain of trastuzumab having knob mutations S354C and T366W, and the heavy chain of pertuzumab having hole mutations Y349C, T366S, L368A and Y407V in view of Merchant. One would have been motivated to do so with a reasonable expectation of success because Merchant et al. teaches the knobs-into-holes mutations comprising the knobs mutations of S354C and T366W, and the holes mutations of Y349C, T366S, L368A and Y407V gave near quantitative (about 95%) heterodimerization (abstract) and there are only two ways to make knobs-into-hole mutations (the knobs mutations on trastuzumab heavy chain and hole mutations on pertuzumab heavy chain, or vice versa).
The heavy chain of trastuzumab having knobs mutations S354C and T366W would have the amino acid sequence of instant SEQ ID NO:19, and comprise instant SEQ ID NO:25. The heavy chain of pertuzumab having holes mutations Y349C, T366S, L368A and Y407V would have the amino acid sequence of instant SEQ ID NO: 20 and comprises instant SEQ ID NO:26, as evidenced by the instant specification (see Example 5).  


Conclusion
19.	No claims are allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643